United States Securities and Exchange Commission Washington, D.C. 20549 Form 20-F/A Amendment No. 1 []Registration Statement pursuant to Section 12(b) or (g) of the Securities Exchange Act of or [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2008 or []Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to or []Shell Company Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Commission file number: 001-32558 KOBEX MINERALS INC. (formerly IMA Exploration Inc.) (Exact name of Registrant as specified in its charter) KOBEX MINERALS INC. (Translation of Registrant’s name into English) British Columbia (Jurisdiction of incorporation or organization) 1700 -700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices) Samuel Yik, 604-688-9368, syik@kobexminerals.com 1700 -700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act.None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the period covered by the annual report. 52,132,064 Common Shares as of the close of the period covered by the report December 31, Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X 1 If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filerX Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S.
